           Case 7:19-cr-00231-CS Document 30 Filed 12/27/19 Page 1 of 6
                                           U.S. Department of Justice

                                                  United States Attorney
                                                  Southern District of New York

                                                  United States District Courthouse
                                                  300 Quarropas Street
                                                  White Plains, New York 10601



                                                   December 27, 2019

BY CM/ECF and ELECTRONIC MAIL                         Application granted. The 12/30/19 conference is
                                                      adjourned without date, pending the outcome of the
The Honorable Cathy Seibel                            Government's appeal.
United States District Judge
Southern District of New York
300 Quarropas Street
New York, New York 10007
                                                                                                  12/27/19
       Re:    United States v. Justin Patterson,
              19 Cr. 231 (CM)

Dear Judge Seibel:

      The Government writes on behalf of both parties respectfully to ask that the Court
adjourn Monday’s status conference sine die.

        On October 30, 2019, this Court orally ordered the suppression of the gun found
in Justin Patterson’s car. The Court ordered the parties to appear for a status conference
on December 3, 2019, which status conference the Court adjourned to Monday, December
30, 2019, at 2:45 pm.

       A few minutes ago, the Government filed a notice of appeal of that suppression
order. 1
       The parties agree that time is therefore automatically excluded under the Speedy
Trial Act, which provides that “[t]he following periods of delay shall be excluded in com-
puting time within which an information or an indictment must be filed, or in computing
the time within which the trial of any such offense must commence: … delay resulting
from any interlocutory appeal.” 18 U.S.C. § 3161(h)(1)(C).

       In light of the filing of the notice of appeal, the parties believe that Monday’s status
conference is unnecessary, and therefore ask that it be adjourned sine die, and be resched-
uled after the resolution of the appeal. The parties propose jointly updating the Court
about the status of the appeal every three months. Additionally, the parties agree that



1 Courtesy copies of the executed notice of appeal and related paperwork, which were
filed by hand with the Office of the District Clerk in White Plains, are attached.
         Case 7:19-cr-00231-CS Document 30 Filed 12/27/19 Page 2 of 6
Hon. Cathy Seibel
December 27, 2019
Page 2 of 2

they may seek a conference before the Court regarding the conditions of Patterson’s re-
lease, which are not the subject of the Government’s appeal.

      Please feel free to contact us with any questions or issues.

                                                Respectfully submitted,

                                                GEOFFREY S. BERMAN
                                                United States Attorney


                                         By:    ___________________________________
                                                James Ligtenberg / Michael D. Maimin
                                                Assistant United States Attorneys
                                                (914) 993-1953 / 1952

cc:   Jason I. Ser, Esq. (by electronic mail and CM/ECF)
            Case 7:19-cr-00231-CS Document 30 Filed 12/27/19 Page 3 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                 - v. –                                     ORDER

 JUSTIN PATTERSON,                                          19 Cr. 231 (CM)

                          Defendant


       WHEREAS, the Court issued a decision in the above-referenced matter on October

30, 2019;

       WHEREAS, the United States of America, by and through Geoffrey S. Berman,

United States Attorney, James Ligtenberg and Michael D. Maimin, of counsel, has re-

quested an extension of the 30-day deadline within which to file a Notice of Appeal of

that decision as required by Federal Rule of Appellate Procedure 4(b)(1)(B)(i) and 18

U.S.C. § 3731;

       WHEREAS, Federal Rule of Appellate Procedure 4(b)(4) provides that, “[u]pon a

finding of excusable neglect or good cause, the district court may—before or after the

time has expired, with or without motion and notice—extend the time to file a notice of

appeal for a period not to exceed 30 days from the expiration of the time otherwise pre-

scribed by this Rule 4(b)”;

       WHEREAS, the Government requests the extension to enable the Solicitor General

to review the Court’s decision and determine whether to appeal the decision;

       WHEREAS, the Court finds that the Government has demonstrated good cause to

extend the time to file a notice of appeal for 30 days;
         Case 7:19-cr-00231-CS Document 30 Filed 12/27/19 Page 4 of 6



      IT IS HEREBY ORDERED that the Government’s deadline to file a notice of appeal

is extended by 30 days, until and including December 30, 2019.

Dated: White Plains, New York
       November ___, 2019

                                              ____________________________________
                                              THE HONORABLE CATHY SEIBEL
                                              UNITED STATES DISTRICT JUDGE
                                              SOUTHERN DISTRICT OF NEW YORK




                                          2
         Case 7:19-cr-00231-CS Document 30 Filed 12/27/19 Page 5 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

              - v. –                                         ORDER

 JUSTIN PATTERSON,                                           19 Cr. 231 (CM)

                       Defendant


      Upon the application of the United States of America, by and through Geoffrey S.

Berman, United States Attorney for the Southern District of New York, James Ligtenberg

and Michael D. Maimin, of counsel:

      WHEREAS, on October 30, 2019, this Court granted the motion of JUSTIN PAT-

TERSON, the defendant to suppress certain evidence; and

      WHEREAS, on October 30, 2019, this Court scheduled a conference in this matter

for December 3, 2019; and

      WHEREAS, on November 26, 2019, the Government requested an extension of its

time to file a Notice of Appeal of that decision pursuant to Federal Rule of Appellate

Procedure 4(b)(4); and

      WHEREAS, this Court granted the Government’s application, and extended the

Government’s deadline to file a Notice of Appeal of this Court’s decision until and in-

cluding December 30, 2019; and

      WHEREAS, in light of the Court’s extension of the time in which the Government

may file a Notice of Appeal, at the request of the Government, and without objection from
          Case 7:19-cr-00231-CS Document 30 Filed 12/27/19 Page 6 of 6



the defendant, the Court has rescheduled to December 3, 2019 conference to __________

___, 20___, at ___:___ a.m./p.m.; and

       WHEREAS, the ends of justice served by granting a continuance outweigh the best

interests of the public and the defendant in a speedy trial, because, among other things,

it will allow the Government to determine whether to appeal this Court’s decision grant-

ing Patterson’s motion to suppress;

       IT IS HEREBY ORDERED that the time between and including November 26, 2019,

and __________ ___, 20___, is hereby excluded under the Speedy Trial Act, 18 U.S.C.

§ 3161(h)(7)(A), in the interests of justice.

Dated: New York, New York
       November ___, 2019

                                                    ____________________________________
                                                    THE HONORABLE CATHY SEIBEL
                                                    UNITED STATES DISTRICT JUDGE
                                                    SOUTHERN DISTRICT OF NEW YORK




                                                2
